DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to amendment filed 2/22/2022.
Amendment to claim 10, acknowledged the objection therefore has been withdrawn.

Response to Remarks/Amendment
Applicant’s remarks in an amendment filed 2/22/2022, with respect to the rejection of claims 1-6, 8-16 and 19, have been fully considered and as a result the claims 1, 3-4, 6-9, 11-20, are now indicated as allowable.  Claims 5, 10, have been canceled in the instant case by the applicant.  However, an examiner’s amendment was considered necessary to overcome claim objection and antecedent, subsequently place the claims in better form towards allowance.  An examiner’s amendment follows.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Luciano A. Ricondo on March, 10, 2022.
The application has been amended as follows: 
IN THE CLAIM(s):  Claims 1, 2 and 9 stand amended.
Claim 1, has been replaced with the following claim 1:
-- 1. (Currently Amended) A method, comprising:
identifying a first location of a tag based on a first wireless signal received from the tag, the first wireless signal being transmitted by the at least one tag at a first transmission time;
estimating a second location of the tag based on a second wireless signal from the tag, the second wireless signal being transmitted by the tag at a second transmission time;
determining whether a boundary is between the first location and the second location of the tag;
determining whether the boundary includes an opening; 
determining whether an asset associated with the tag in the second location passes through the opening; and 
adjusting the second location of the tag to be on a same side of the boundary as the first location of the tag when the boundary is located between the first location and the second location and the asset associated with the tag in the second location is determined not to have passed through the opening of the boundary; and 
transmit a message to a reporting system indicating the adjusted second location of the tag. --  
2, has been Canceled. 

	Claim 9, has been replaced with the following claim 9: 
-- 9. (Currently Amended) A location system, comprising: 
a tag associated with an asset; 
at least one receiver configured to receive wireless signals from the tag; and 
a device that includes at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: 
identify a first location of the tag based on a first wireless signal from the tag that is received by the at least one receiver; 
estimate a second location of the tag based on a second wireless signal from the tag that is received by the at least one receiver; 
determine whether a boundary is located between the first location of the tag and the second location of the tag; 
determine whether the boundary includes an opening; 
determine whether [[an]] the asset associated with the tag in the second location passes through the opening; 
adjust the second location of the tag to be on a same side of the boundary as the first location of the tag when the boundary is located between the first location and the second location and the asset associated with the tag in the second location is determined not to have passed through the opening; and 
transmit a message to a reporting system indicating the adjusted second location of the tag. -- 

Claims 1, 3-4, 6-9, 11-20, are allowed.

Reason for Allowance  
The following is an examiner’s statement of reasons for allowance:  Amended claims are allowable over the prior art reference(s); Smith et al (2010/0090901).
The claims are allowable over the prior art reference(s) since the reference(s) taken either individually or collectively neither teach nor fairly suggest a method (system) for identifying location of a tag comprising in combination with other claimed limitations features determining whether an asset associated with the tag in the second location passes through the opening; and adjusting the second location of the tag to be on a same side of the boundary as the first location of the tag when the boundary is located between the first location and the second location and the asset associated with the tag in the second location is determined not to have passed through the opening of the boundary; and transmit a message to a reporting system indicating the adjusted second location of the tag as in claims 1 and 9. 
The closest prior Smith disclose features noted in the previous office of record either singularly or in combination, fail to anticipate or render the allowable features obvious note above.  Claims 3-4, 6-8 and 11-20, further limit allowable claims noted above, and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.